DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14th, 2022 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on January 14th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 14th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 6-7, with respect to the rejection of the claims 1, 3-5, 7 and 20 under 35 U.S.C. § 103(a) have been fully considered but they are not 
Applicant argues that Chan fails to disclose “wherein a bottom surface of the SiGe Fin facing the substrate and a bottom surface of the shallow trench isolation region facing the substrate are coplanar or wherein a bottom surface of the SiGe Fin facing the substrate is lower than a bottom surface of the shallow trench isolation region facing the substrate” and that “the bottom surface of Fin structure 10 facing the substrate is always higher than the bottom of the insulating layer 2 facing the substrate” (see Applicant’s argument and pgs. 6-7). The Examiner respectfully disagrees because Chan discloses the fin structure 10 comprising a stack layer of lower channel layer 12, intermediate layer 14 and upper channel layer 16 and that lower channel 12 can be formed as single layer on substrate 1 (see paragraph [0042]); therefore, the bottom surface of fin structure 10 is defined by the bottom surface of lower channel layer 12 which is lower than the bottom surface of the insulating layer 2 as shown in the annotated Fig. 1 of Chan below. The Examiner respectfully submit that Chan discloses “wherein a bottom surface of the SiGe Fin facing the substrate is lower than a bottom surface of the shallow trench isolation region facing the substrate” as recited in claim 1 in view of the above reason.   
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (Pub. No.: US 2020/0168606 A1), hereinafter as Chan.
Regarding claim 1, Chan discloses a semiconductor device in Fig. 1, comprising: a substrate (substrate 1) (see [0041-0042]); a SiGe Fin (Fin structure 10) formed on the substrate, wherein the SiGe Fin is a sandwich-like SixGe1-x/SiyGe1-y/SizGe1-z structure (a layer stack comprising layers 12/14/16) with different Ge contents in a horizontal direction, and wherein a a content of Ge in a middle SiyGe1-y layer of the sandwich-like structure is higher than that in the SixGe1-x and SizGe1-z layers on both 

    PNG
    media_image1.png
    754
    848
    media_image1.png
    Greyscale

sides (Ge content in intermediate layer 14 is greater than layers 12 and 16 by 10%) (see [0042-0043] and [0078]); and a shallow trench isolation region (insulating layer 2) disposed on the substrate and adjacent to all sides of the SiGe Fin, wherein a top surface of the SiGe Fin (top surface of upper channel layer 16) facing away from the substrate protrudes from the shallow trench isolation region (see Fig. 1 and [0045]); a bottom surface of the SiGe Fin (a bottom surface of lower channel layer 12 defined the bottom surface of Fin structure 10 because lower channel layer 12 can be formed as separate single layer on substrate 1) facing the substrate is lower than a bottom surface of the shallow trench isolation region (a bottom surface of insulating layer 2) facing the 
Chan discloses x, y and z ≥ 0 and x, y and z < 1 (see [0043]); However Chan fails to disclose wherein a value of x is 0.05~0.95, a value of y is 0.1 ~ 0.9, a value of z is 0.05 ~ 0.95.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a value of x is 0.05~0.95, a value of y is 0.1 ~ 0.9, a value of z is 0.05 ~ 0.95 because x, y and z is ranging from 0 to 1 and modifying x, y and z can control etching rate for sandwich structure (see [0078]). Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Regarding claim 4, Chan discloses the semiconductor device according to claim 1, wherein a cross section of a bottom surface of the SiGe Fin facing the substrate is a horizontal plane (see annotated Fig. 1 above).
Regarding claim 5, Chan discloses the semiconductor device according to claim 1, but fails to disclose a width of the middle SiyGe1-y of the SiGe Fin is 1/5 to 1/2 of a width of the entire SiGe Fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a width of the middle SiyGe1-y of the SiGe Fin is 1/5 to 1/2 of a width of the entire SiGe Fin because it would be important to have the ratio of the width and height of the Finfet at certain value for reducing short channel effect and controlling threshold voltage. Since it has been held that wherein the general conditions 
Regarding claim 7, Chan discloses the semiconductor device according to claim 1, wherein a concentration of Si in the middle SiyGe1-y layer of the SiGe Fin is 3% to 30% higher than that in the SixGe1-x or SizGe1-z layer on both sides (higher than 10%) (see [0043] and [0078]).
Regarding claim 20, Chan discloses the semiconductor device according to claim 1, an integrated circuit formed the semiconductor device according to claim 1 (see Fig. 16 and [0080]). 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (Pub. No.: US 2020/0168606 A1), hereinafter as Chan, as applied to claim 1 above and further in view of PENG et al. (Pub. No.: US 2019/0165174 A1), hereafter as Peng.
Regarding claim 2, Chan discloses the semiconductor device according to claim 1, but fails to disclose wherein an oxide layer is disposed between the shallow trench isolation region and a sidewall of the SiGe Fin.
Peng discloses a semiconductor device in Figs. 19A-19C comprising wherein an oxide layer (second fin liner layer 108) is disposed between the shallow trench isolation region (isolation insulating layer 105) and a sidewall of the SiGe Fin (fin structure 102) and a stress layer (first fin liner layer 106) is disposed between the shallow trench isolation and the oxide layer (see [0043-0046)).
The oxide layer (second fin liner layer 108) and stress layer (first fin liner layer 106) of Peng being incorporated into the semiconductor device of Chan for being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the oxide layer and the stress layer of Peng being incorporate into the semiconductor device of Chan because having the modified structure would provide a way to improve the uniformity and gap reduction in the process of forming shallow trench isolation and further prevent the carrier and impurity migration from the channel into the shallow trench isolation that would affect the performance of the finfet.
Regarding claim 6, Chan discloses the semiconductor device according to claim 1, but fails to disclose a stress layer is disposed between the shallow trench isolation and an oxide layer.
Peng discloses a semiconductor device in Figs. 19A-19C comprising wherein an oxide layer (second fin liner layer 108) is disposed between the shallow trench isolation region (isolation insulating layer 105) and a sidewall of the SiGe Fin (fin structure 102) and a stress layer (first fin liner layer 106) is disposed between the shallow trench isolation and the oxide layer (see [0043-0046)).
The oxide layer (second fin liner layer 108) and stress layer (first fin liner layer 106) of Peng being incorporated into the semiconductor device of Chan for being between the insulating layer 2 and the fin structure for arriving at the claimed limitation in claim 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the oxide layer and the stress layer of Peng being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818